This is an appeal by the plaintiff from a judgment in his favor, and is taken on the judgment-roll alone.
The facts of the case are stated in an opinion this day filed in the case numbered 826 and entitled, "E. R. Maze, Plaintiff and Respondent, v. Arthur B. Langford, as Sheriff of the County of Santa Clara, State of California, and The American BondingCompany, a Corporation, Defendants and Appellants," [ante, p. 743, 117 P. 929], which is an appeal from the same judgment, but taken by the defendants.
As will be seen by reference to said opinion, the trial court found that the defendant Langford was not warranted in paying to E. V. Burke the sum of $500 — the subject matter *Page 748 
of the action, and accordingly gave judgment for that sum in favor of plaintiff and against defendants, but refused to give plaintiff judgment for the twenty-five per cent damages and ten per cent per month interest provided for in section 4162 of the Political Code, to which he claimed to be also entitled. Both parties have appealed.
We have this day decided in said case numbered 826 that the stay bond on appeal was void, and that defendant Langford was justified in paying to Burke the said sum of $500, and have accordingly reversed said judgment.
It follows that the plaintiff, not being entitled to the principal, has no valid claim to the incident thereto, i. e., the penalty.
The judgment is reversed.
Hall, J., and Lennon, P. J., concurred.